DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 25, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2022 has been entered.

Claim Objections

Claims 10 and 20 are objected to because of the following informalities:
Claims 10 and 20, after “a processor connected to the interface and configured to” (line 7), should replace “,” with -- : --.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not described by the original disclosure:
Claims 1, 10, and 11, “a direct arrival energy is calculated using the model having as inputs the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver”. Claim 20, “the direct arrival energies are calculated based on the estimated source element energy using the model and taking into account the observed position of each source element within the source array and the observed position of each individual seismic sensor within the 
The original disclosure describes “estimating a respective energy generated by each source element” (paragraph 0016, lines 4-5), “calculating a respective energy recorded by each individual seismic sensor” (paragraph 0016, lines 6-7), “estimating a model of direct arrival waves that propagate from the source elements to the individual seismic sensors” (paragraph 0016, lines 13-15). However, the respective energy is not calculated based on the model. Paragraph 0016 does not disclose a model for calculating a direct arrival energy having as inputs the estimated source element energy.
Claims 1, 10, “a mismatch between
the direct arrival energies or times computed using the model of direct 
arrival waves for one of the at least two sets of positions, and
direct arrival energies or times according to observed seismic data”.
The original specification discloses “mismatch between the current direct 
arrival model and the observed data” (paragraph 0065).  However, the original specification (e.g. paragraph 0065) does not describe mismatch between the direct arrival energies or times computed using the model of direct arrival waves for one of the at least two sets of positions, and direct arrival energies or times according to observed seismic data.
Claims 6, 18, “the model (of direct arrival waves) estimates a source element energy generated by a source element and reaching an individual seismic sensor”. The original specification discloses “[t]he processor is configured to estimate a respective 

Prior Art Note

Claims 1-8 and 10-20 do not have prior art rejections.
The combination as claimed wherein a method for correcting observed physical positions of seismic sensors and/or seismic sources for a seismic data acquisition system comprising a direct arrival energy is calculated using the model having as inputs the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver (claims 1, 10, 11, 20) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed on January 25, 2022 have been fully considered but they not persuasive.
With regard to the claim rejections under 35 USC 112(a), Applicants argue “independent claims 1 and 10 are amended herewith to clarify that the model is based 
Examiner’s position is that paragraphs 0043-0047, 0051, 0052, Figs 11A and 11B do not disclose “a direct arrival energy is calculated using the model having as inputs the estimated source element energy of a respective source element”. Modeling of a direct arrival is mentioned, e.g. in paragraphs 0045, 0051, and 0052. However, the paragraphs do not describe that the model, having as inputs estimated source element energy of a respective source element, calculates a direct arrival energy. Furthermore, as discussed above, paragraph 0016 does not disclose a model for calculating a direct arrival energy having as inputs the estimated source element energy.
Applicants further argue “claims 1 and 10 are amended to replace “measuring” with “indicating” as the former term may be misinterpreted as a quantity being measured. Additionally, the claim language is modified to indicate that a value of an objective function is calculated for each set of position considered, these values providing the basis for selecting a best set of positions. The claim amendments are supported by paragraphs [0065] and [0067] of the application”.
Examiner’s position, as discussed above, is that the original specification does not disclose “a mismatch between the direct arrival energies or times computed using the model of direct arrival waves for one of the at least two sets of positions, and direct arrival energies or times according to observed seismic data”. Rather, the original 
	Applicants’ remaining arguments/amendments have been considered but are traversed in view of the grounds of rejection discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).